Citation Nr: 0639759	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  04-13 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as emphysema, due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from January 1964 to January 
1966.

This claim comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied a claim of entitlement to 
service connection for COPD, claimed as emphysema, due to 
herbicide exposure.  


FINDING OF FACT

The veteran's COPD was not diagnosed or otherwise shown 
during his military service and has not been shown to be 
etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for COPD, claimed as 
emphysema, due to herbicide exposure, have not been met.  
38 U.S.C.A. §§ 1101, 1103, 1110, 1116, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a May 2002 letter 
from the RO to the appellant.  This letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The May 2002 
letter was issued prior to the initial adjudication of the 
claim in October 2002, and there is therefore no prejudicial 
timing defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The appellant was not provided with notice as to the means by 
which a disability rating and effective date for the 
disability benefit award on appeal are determined.  However, 
the Board finds no prejudice to the appellant by proceeding 
with review, particularly where service connection for the 
claimed disability is not granted herein, making questions of 
rating criteria used to evaluate the appellant's claim or the 
effective date of the appellant's claimed disability moot.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby).  

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, his post-service VA 
medical records, and a nexus opinion from a VA physician.  
The appellant was afforded the opportunity for a hearing, 
which took place in July 2006 in New York, New York before a 
member of the Board.  A copy of that transcript has been 
included in the record and has been reviewed by the Board.  
The Board has also carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

When there is an approximate balance of positive and negative 
evidence after considering all information, lay and medical 
evidence of record in a case regarding any issue material to 
the determination of a matter, which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. §1111; 
38 C.F.R. § 3.304(b).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The appellant's service medical records show that he did not 
have COPD prior to service, that he did not develop it during 
service, and that he did not have COPD upon his separation 
from service in 1966.  His post-service VA medical records 
show that he did not complain of any symptoms of COPD until 
January 2001, at which point pulmonary function tests (PFTs) 
showed evidence of a severe defect with a bronchodilator 
response, hyperinflation, and air mapping.  It was believed 
that the decreased diffusing capacity suggested emphysema.  
At that time, the appellant was also noted to have been a one 
and one-half pack of cigarettes per day smoker for the 
previous forty years.  A May 2002 record notes that the 
appellant quit smoking in approximately April 2002.  The 
appellant testified at the hearing that his examination for 
purposes of obtaining Social Security benefits related only 
to his current physical condition, and not to the issue of 
nexus.  The appellant will therefore not be prejudiced by the 
Board proceeding with its analysis at this time.

The appellant is not entitled to the presumption for 
disabilities related to herbicide exposure under 38 C.F.R. 
§§ 3.307 and 3.309.  COPD is not included in the list of 
diseases associated with exposure to certain herbicide agents 
under 38 C.F.R. § 3.309(e), which, in pertinent part, relate 
primarily to respiratory cancers.

The only nexus statement in the record is from a VA physician 
who states only his opinion that because the appellant was 
exposed to Agent Orange and other toxins while in service, it 
was as likely as not that his chronic lung disease is service 
connected.  However, the examiner does not address the basis 
for this opinion, nor does he consider whether the 
appellant's long term history of cigarette smoking was a 
factor in his developing COPD.  Furthermore, the regulations 
do not include COPD in its list of diseases and disabilities 
related to exposure to certain herbicides, and the 
physician's opinion does not address that issue in making his 
determination of causation.  It is therefore of limited 
usefulness to the Board and will not be given significant 
weight.  

A review of the appellant's entire file shows that the 
appellant's COPD does not currently meet the regulatory 
requirements to determine a presumptive disability for COPD 
and that there is no competent medical evidence of COPD until 
almost thirty-five years after service discharge.  Therefore, 
the Board has concluded that the preponderance of the 
evidence is against the claim for service connection on both 
a direct and presumptive basis and the present appeal must be 
denied.




ORDER

Entitlement to service connection for COPD, claimed as 
emphysema, due to herbicide exposure is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


